DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Acknowledgement is made of the amendment to the title of the invention, as the title more accurately reflects the inventive concept of the claims the previous objection is removed. 

Response to Amendment
Acknowledgement is made of the amendment filed on 07/07/2021 in which claim 1 was amended, claims 2-4, 6-8, and 10-12 canceled, and claim 13 added. Therefore claims 1, 5, 9, and 13 are pending for examination below. 

Allowable Subject Matter
Claims 1, 5, 9, and 13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record does not suggest or disclose the claimed combination of elements or steps as recited, most particularly the claimed high-voltage and low-voltage with main and sub batteries in combination with, “an insulation transmission part configured to transmit, in an insulated fashion, energy from each of the battery cells to the sub-battery of the low-voltage system individually; and an equalization and transmission processing part, the equalization and transmission processing part being configured to: measure voltage of each of the battery cells; set a target battery cell to be processed for equalization; and control operation of the insulation transmission 
Claims 5, 9, and 13 depend from claim 1 and are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859